DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a track attached to an inner surface of the arm claimed in claims 34 and 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an X-ray sourced including handles claimed in claim 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, sensors arranged and configured to detect a position of the x-ray source relative to the x-ray detector claimed in claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a locking device to secure a position of the x-ray source along the length of the track claimed in claims 43 and 51 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a track extending along at least a portion of the arc-shaped curvature of the arm claimed in claim 47 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 41 is objected to because of the following informalities: 
41. (Proposed Amendments) The medical imaging device of claim 34, further comprising sensors arranged and configured to detect [[the]] a position (a lack of an antecedent basis) of the x-ray source relative to the x-ray detector.
Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  
46. (Proposed Amendments) The medical imaging device of claim 43, wherein the locking device is automatically engageable during a movement of the x-ray source.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39 and 50 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites a passive limitation “a user-interface” in line 2, which renders the claim indefinite.  It is unclear whether the medical imaging device further comprises a user-interface.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is considered as an intended use as it is not part of the medical imaging device.

Claim 50 recites a passive limitation “a user-interface” in line 2, which renders the claim indefinite.  It is unclear whether the medical imaging device further comprises a user-interface.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is considered as an intended use as it is not part of the medical imaging device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-38, 42, 47-49, 52, and 53 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Timmermans et al. (U. S. Patent No. 7,585,110 B2).
With respect to claim 34, Timmermans et al. disclosed a medical imaging device, that comprises: 
an arm (12) including a first end, a second end, and an arc-shaped curvature between the first end of the arm and the second end of the arm; 
an x-ray detector (18) disposed at the second end of the arm; and 
an x-ray source (20) slidably coupled to the arm so that when the x-ray source is positioned at the first end of the arm, the x-ray source and the x-ray detector are aligned along an imaging axis; 
wherein the arm includes a track (38) and the x-ray source is slidable along a length of the track to position the x-ray source away from the first end of the arm (column 3, line 54 - column 4, line 40).
With respect to claim 35 Timmermans et al. disclosed the medical imaging device of claim 34, wherein the x-ray source is coupled to the track by one of interlocking projections and a tongue and groove configuration (FIG. 5).
With respect to claim 36, Timmermans et al. disclosed the medical imaging device of claim 34, wherein the track is attached to an inner surface of the arm (FIG. 5).
With respect to claim 37, Timmermans et al. disclosed the medical imaging device of claim 34, further comprising a controller (36) associated with the x-ray source, the controller configured to automatically position the x-ray source along the length of the track (column 5, lines 13-18).
With respect to claim 38, Timmermans et al. disclosed the medical imaging device of claim 37, wherein the controller is configured to automatically position the x-ray source to a pre-programmed position (at least an initial position) along the length of the track.
With respect to claim 42, Timmermans et al. disclosed the medical imaging device of claim 34, wherein when the x-ray source is aligned with the x-ray detector, the x-ray source is positioned a predetermined constant source-to-image receptor distance (SID) (an initial predetermined source-to-image receptor distance (SID)) from the x-ray detector.

With respect to claim 47, Timmermans et al. disclosed a medical imaging device that comprises: 
an arm (12) including a first end, a second end, an arc-shaped curvature between the first end of the arm and the second end of the arm, and a track (38) extending along at least a portion of the arc-shaped curvature of the arm (column 3, line 54 - column 4, line 40); 
an x-ray detector (18) disposed at the second end of the arm; 
an x-ray source (20) slidably coupled along a length of the track so that when the x-ray source is positioned at the first end of the arm, the x-ray source and the x-ray detector are aligned along an imaging axis, the x-ray source being slidable to a position away from the first end of the arm; and 
a controller (36) associated with the x-ray source, the controller configured to automatically position the x-ray source along the length of the track (column 5, lines 13-18).
With respect to claim 48, Timmermans et al. disclosed the medical imaging device of claim 47, wherein the x-ray source is coupled to the track by one of interlocking projections and a tongue and groove configuration (FIG. 5).
With respect to claim 49, Timmermans et al. disclosed the medical imaging device of claim 47, wherein the controller is configured to automatically position the x-ray source to a pre-programmed position (at least an initial position) along the length of the track.

With respect to claim 52, Timmermans et al. disclosed a method of manufacturing a medical imaging device, the method comprising: 
providing an arm (12) including a first end, a second end, and an arc-shaped curvature between the first end of the arm and the second end of the arm; 
coupling a track (38) to the arm, the track extending along at least a portion of the arc-shaped curvature of the arm (column 3, line 54 - column 45, line 40); 
coupling an x-ray detector (18) at the second end of the arm; and 
coupling an x-ray source (20) to the track so that, in use, the x-ray source is slidably coupled along a length of the track so that when the x-ray source is positioned at the first end of the arm, the x-ray source and the x-ray detector are aligned along an imaging axis and so that the x-ray source is positionable away from the first end of the arm.
With respect to claim 53, Timmermans et al. disclosed the method of manufacturing a medical imaging device of claim 52, wherein the x-ray source is coupled to the track by one of interlocking projections and a tongue and groove configuration (FIG. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Timmermans et al. (U. S. Patent No. 7,585,110 B2) as applied to claim 37 above.
With respect to claim 39, Timmermans et al. disclosed the medical imaging device of claim 37.  However, Timmermans et al. did not disclose that the medical imaging device further comprises:
a user-interface,
wherein the controller is operatively connected to the user-interface to enable a user to enter a desired position of the x-ray source along the length of the track, the user interface being selected from one of a computer, a keyboard, a mouse, a touchscreen, a tablet, a mobile phone, a foot pedal, and voice-assisted controls including a microphone and voice activation software controls configured to receive oral commands from the user to position the x-ray source along the length of the track.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a user-interface, since an operator would be motivated to set a predetermined imaging protocol by manually interacting with the controller.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Timmermans et al. (U. S. Patent No. 7,585,110 B2) as applied to claim 34 above, and further in view of Agrahari et al. (U. S. Patent No. 10,779,780 B2).
With respect to claim 40, Timmermans et al. disclosed the medical imaging device of claim 34.  However, Timmermans et al. did not disclose that the x-ray source includes handles for manually moving the x-ray source along the length of the track.
Agrahari et al. disclosed a medical imaging device that comprises:
an x-ray source (101) including a handle (200) for manually moving the x-ray source (column 9, lines 44-48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a handle, since an operator would be motivated to manually move the x-ray source to a desired position by using a handle attached to the x-ray source.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Timmermans et al. (U. S. Patent No. 7,585,110 B2) as applied to claim 47 above.
With respect to claim 50, Timmermans et al. disclosed the medical imaging device of claim 47.  However, Timmermans et al. did not disclose that the medical imaging device further comprises:
a user-interface,
wherein the controller is operatively connected to the user-interface to enable a user to enter a desired position of the x-ray source along the length of the track, the user interface being selected from one of a computer, a keyboard, a mouse, a touchscreen, a tablet, a mobile phone, a foot pedal, and voice-assisted controls including a microphone and voice activation software controls configured to receive oral commands from the user to position the x-ray source along the length of the track.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a user-interface, since an operator would be motivated to set a predetermined imaging protocol by manually interacting with the controller.

Allowable Subject Matter
Claims 41, 43-46, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Keil et al. (U. S. Patent No. 11,147,525 B2) disclosed a medical imaging device and a method of operating a medical imaging device.
Schraven (U. S. Patent No. 10,993,685 B2) disclosed a device for remote fluoroscopy, nearby fluoroscopy, and radiology.
Agrahari et al. (U. S. Patent No. 10,779,780 B2) disclosed a smart handle apparatus and a method for operating a smart handle apparatus.
Johnson et al. (U. S. Patent No. 10,448,910 B2) disclosed a portable medical imaging system.
Fortuna et al. (U. S. Patent No. 10,154,824 B2) disclosed a radiological imaging device with an improved maneuverability.
Risher-Kelly et al. (U. S. Patent No. 10,028,713 B2) disclosed a transformable imaging system.
Risher-Kelly et al. (U. S. Patent No. 9,962,133 B2) disclosed a transformable imaging system.
Lee (U. S. Patent No. 9,855,016 B2) disclosed a radiation imaging apparatus.
Risher-Kelly et al. (U. S. Patent No. 9,855,015 B2) disclosed a transformable imaging system.
Zaiki et al. (U. S. Patent No. 9,801,598 B2) disclosed an X-ray diagnostic apparatus and an X-ray diagnostic method.
Barth et al. (U. S. Patent No. 9,782,139 B2) disclosed an X-ray device.
Noda (U. S. Patent No. 9,737,275 B2) an X-ray diagnostic apparatus.
Litzenberger et al. (U. S. Patent No. 9,717,467 B2) disclosed an extremity imaging apparatus for cone-beam computed tomography.
Baumann et al. (U. S. Patent No. 9,554,761 B2) disclosed an X-ray imaging device comprising a C-arm mounting apparatus and a cage guide.
Maschke (U. S. Patent No. 9,039,282 B2) disclosed an imaging apparatus comprising a ring-shaped gantry.
Maschke (U. S. Patent No. 8,534,915 B2) disclosed an imaging apparatus comprising a ring-shaped gantry.
Dafni (U. S. Patent No. 8,451,972 B2) disclosed methods, circuits, devices, an apparatus, assemblies, and systems for computed tomography.
Dennerlein (U. S. Patent No. 8,320,517 B2) disclosed an X-ray system and a method for a generation of a scan path.
Sukovic et al. (U. S. Patent No. 8,303,181 B2) disclosed an intra-operative collapsible CT imaging system.
Tsujii et al. (U. S. Patent No. 8,297,839 B2) disclosed a radiation imaging apparatus and a method for controlling a radiation imaging apparatus.
Hornung et al. (U. S. Patent No. 7,988,357 B2) disclosed an X-ray system.
Ramsauer (U. S. Patent No. 7,835,490 B2) disclosed a mammography appliance.
Maschke (U. S. Patent No. 7,748,900 B2) disclosed an X-ray system comprising an industrial robot.
Grebner et al. (U. S. Patent No. 7,591,589 B2) disclosed medical system having a C-arm.
Timmermans et al. (U. S. Patent No. 7,585,110 B2) disclosed an X-ray examination apparatus.
Lurz et al. (U. S. Patent No. 7,530,739 B2) disclosed a robot-controlled recording device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884